Citation Nr: 1627992	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-48 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating for the right knee disability evaluated as noncompensable from March 2007 to September 2015, as 100 percent disabling from September 15, 2015 to November 1, 2016, and 30 percent disabling from November 1, 2016.

4.  Entitlement to an initial rating for a left knee disability evaluated as noncompensable from March 2007 to February 2014, as 100 percent disabling from May 20, 2014 to September 1, 2015, and evaluated as 30 percent disabling from September 1, 2015.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 2005 to March 2007.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  By June 2014 and November 2015 rating decisions, the VARO in Montgomery, Alabama assigned increased ratings for the service-connected knee disabilities.   

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In May 2014, the Veteran completed a VA Form 21-22 designating the American Legion as his representative.  On February 18, 2016, the Veteran submitted a VA Form 21-22 designating Disabled American Veterans as his representative.  At the February 22, 2016 Board hearing, the Veteran was represented by the American Legion.  A Veteran may only be represented by one organization, attorney, or agent.  38 C.F.R. § 14.631.  In May 2016 correspondence, the Board requested that the Veteran clarify his representation and informed him that if it did not hear from him within 30 days, the Board will assume that he wished to represent himself.  The Veteran did not respond to the Board correspondence; thus, the Board finds that he is not represented by an organization, attorney, or agent. 

 
The issues of increased rating for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2016, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for bilateral hearing loss disability. 

2.  In February 2016, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for bilateral hearing loss disability have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for tinnitus have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 

At the February 2016 Board hearing, the Veteran indicated that it was his intent to withdraw the appeals for entitlement to service connection for bilateral hearing loss disability and entitlement to service connection for tinnitus.  (See Board hearing transcript page 2.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review them.  


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss disability is dismissed. 

The appeal as to the issue of entitlement to service connection for tinnitus is dismissed. 


REMAND

The history of the Veteran's service-connected knee disabilities is complicated.  In the January 2008 rating action on appeal, the RO granted service connection and assigned a noncompensable rating under Diagnostic Code (DC) 5003 for tricompartmental arthritis, bilateral knees, and a separate noncompensable rating under DC 5257 for complex tear with posterior horn and midbody of the medial meniscus with both inferior and superior surfacing components.  During the course of the appeal, the Veteran underwent replacements of both knees.  The June 2014 (left knee) and November 2015 (right) rating decisions assigned 100 percent ratings following the respective replacements and then 30 percent ratings.  

The Board must considering the appropriate rating for the entire appeal period.  The knee disabilities were evaluated as noncompensable in March 2007 and then 100 percent from 2014 and 2015; with no ratings that consider any worsening in the interim.  The Veteran testified at the Board hearing that he has been prescribed knee braces, received injections, had fluid drained from his knees, and undergone physical therapy.  He testified that he has received VA (Birmingham) and private treatment.  The bilateral knee replacements are indicative that the Veteran's knee disabilities worsened since initial service-connection. 

Based on the foregoing, VA should attempt to obtain and associate with the claims file all treatment records from March 2007 to present.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers from whom he has received treatment for his knees from March 2007 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records. 

2.  Following completion of the above, readjudicate the issues of entitlement to increased ratings for the right and left knees for the entire appeal period, to include prior to the total knee replacements.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


